Matson, Justice
(concurring).
I concur in the opinion of Mr. Justice Magney. The evidence, when taken in the light most favorable to the verdict, as is required upon appeal, precludes any determination of negligence as *537a matter of law and presents clearly a jury question. Plaintiff was standing directly in front of the west end of the girder which divides the two opposing streams of traffic on the viaduct. He stood either with his right side against the girder and with his left side toward the oncoming streetcar, or else, as the motorman testified, with his face toward the girder and with his hack toward the oncoming streetcar. He was dressed in a medium gray, knee-length, tweed overcoat with a light gray collar, a gray cap, and blue trousers. It appeared to the motorman, however, that plaintiff’s clothing was dark.
Except for the black-and-white striped board at the end of the girder, which faced oncoming motorists, the girder was of a dark color, with no visible warning lights on it. It is significant that no matter which way plaintiff was facing, his body must have covered practically the entire black-and-white striped board, so that only a very small part thereof, if any, could have been visible. The jury could reasonably find that plaintiff’s clothing, whether described as gray or as blue and gray, would naturally have blended with the rest of the girder, so as to make it extremely difficult for the motorman to see plaintiff. Furthermore, plaintiff was standing motionless in a place where pedestrians or workmen would not reasonably be expected to be found. No warning lights were placed back of plaintiff or alongside the tracks. Even though plaintiff may have been holding a flashlight, the jury might well have found that under the circumstances it was not sufficiently bright or held in the proper position to give adequate warning to the motorman of plaintiff’s presence. In my opinion, it was clearly a question for the jury whether the motorman ought to have seen plaintiff.